MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                     FILED
regarded as precedent or cited before any                                        Aug 28 2018, 9:47 am

court except for the purpose of establishing                                         CLERK
                                                                                 Indiana Supreme Court
the defense of res judicata, collateral                                             Court of Appeals
                                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                        ATTORNEYS FOR APPELLEE
Donald J. Frew                                                Curtis T. Hill, Jr.
Fort Wayne, Indiana                                           Attorney General of Indiana
                                                              Abigail R. Recker
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                               IN THE
       COURT OF APPEALS OF INDIANA

In re the Termination of the                                  August 28, 2018
Parent-Child Relationship of                                  Court of Appeals Case No.
C.B.(1) and C.B.(2) (Minor                                    18A-JT-579
Children) and                                                 Appeal from the Allen Superior
C.B. (Father),1                                               Court
                                                              The Honorable Charles F. Pratt,
Appellant-Respondent,
                                                              Judge
           v.                                                 Trial Court Cause Nos.
                                                              02D08-1705-JT-101
                                                              02D08-1705-JT-102
Indiana Department of
Child Services,
Appellee-Petitioner.




1
    Mother appeals the termination of her parental rights in a separate appeal (Case No. 18A-JT-456).


Court of Appeals of Indiana | Memorandum Decision 18A-JT-579 | August 28, 2018                           Page 1 of 9
      Mathias, Judge.


[1]   C.B. (“Father”) appeals the Allen Superior Court’s involuntary termination of

      his parental rights of his children, C.B. (1) and C.B. (2) (collectively, “the

      Children”). Father appeals and argues that the evidence was insufficient to

      establish that terminating his parental rights was in the Children’s best interests.


      We affirm.


                                      Facts and Procedural History
[2]   C.B. (1) was born to Father and P.L. (“Mother”) on November 15, 2005, and

      C.B. (2) was born to Father and Mother on May 13, 2007. Mother and Father

      shared custody, and Father had the Children in his care for approximately five

      years.2 In July 2014, Mother asked Father to return the Children to her. Father

      agreed, and the Children resided with Mother for approximately three months.


[3]   On or about October 1, 2014, Mother left her three-year-old child home alone

      and unattended for at least four hours. See Appellant’s App. p. 15. The child

      was found wandering the hallway of the apartment complex where Mother and

      the Children resided. Police were dispatched to the apartment complex, and

      when the police arrived, Mother fled from police officers. As a result, Mother

      was incarcerated, and thus, Mother was unable to care for the Children. Id.




      2
          Mother also has three other children by different fathers.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-579 | August 28, 2018   Page 2 of 9
[4]   On October 24, 2014, the Indiana Department of Child Services (“DCS”) filed

      a petition alleging that Mother’s five children were children in need of services

      (“CHINS”). The CHINS petition also alleged that Mother smoked marijuana,

      and “marijuana blunts and drug paraphernalia” were found in the home within

      the reach of the Children. Ex. Vol., State’s Ex. 10, p. 3.


[5]   In regard to Father, the CHINS petition alleged the following:


              1.       [Father] is the alleged father of [the Children].


              2.       [Father] has not established paternity for [the Children].


              3.       [Father] has not visited or maintained regular contact with
                       [the Children].


              4.       [Father] has not provided material or financial support on
                       a regular basis for [the Children].


              5.       [Father] is unwilling or unable to provide care and
                       supervision for [the Children].


              6.       [Father’s] lack of contact with [the Children] negatively
                       impacted his ability to be aware of their health and well-
                       being.


      Id. at 3–4.


[6]   On October 27, 2014, the Children were adjudicated CHINS, and the court

      entered a dispositional decree the same day. The dispositional decree laid out a

      parent participation plan that required Father to establish paternity of the

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-579 | August 28, 2018   Page 3 of 9
      Children, participate in visitation, and comply with the parent participation

      plan that was incorporated into the dispositional decree. 3 See Ex. Vol., State’s

      Ex. 16, pp. 2–3. Father established paternity of the Children but failed to

      comply with any other condition of the dispositional decree. Father currently

      lives in Illinois. Over the course of the past four years, except for one visit in

      January 2016, Father has failed to have any meaningful contact with the

      Children and did not attend any of the review hearings or permanency

      hearings.4 Throughout the CHINS and termination proceedings, the Children

      were placed in foster care.


[7]   On June 1, 2017, approximately three years after the original CHINS petition

      was filed, DCS filed a petition to terminate Father’s parental rights. At the

      February 27, 2017, fact-finding hearing Father failed to appear but was

      represented by counsel. The trial court issued its findings of fact, in which it

      found, in relevant part:


               16.      In the present underlying CHINS case, the [Children] have
                        been placed outside of the care of [Father] for a period of



      3
        Father was ordered to refrain from all criminal activity; maintain clean, safe, and appropriate sustainable
      housing at all times; notify DCS within forty-eight hours of all changes in household composition, housing,
      and employment; cooperate with caseworkers, Guardian ad Litem, and Court Appointed Special Advocate;
      attend all case conferences, maintain contact with DCS, and accept home visits whether announced or
      unannounced; provide caseworkers with paternity, finances, insurance, and family history information;
      provide signed consents to caseworkers for release and exchange of information; provide the Children with
      clean, appropriate clothing at all times; and fully cooperate with all rules of the Children’s placement. See Ex.
      Vol, State’s Ex. 16, pp. 120–121
      4
       Throughout the termination proceedings, the trial court found that the State had provided adequate process
      of service to Father, that Father did not respond, and Father had not visited the children on a regular basis.
      See Appellant’s App. pp. 22–26. The trial court reaffirmed a plan for the termination of parental rights on
      February 27, 2016, and the Children continued to stay in licensed foster care. See id. at 16.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-579 | August 28, 2018                       Page 4 of 9
                 more than six (6) months since the entry of the
                 [d]ispositonal [d]ecree.


                                                 ***


        18.      [. . .] [Father] last visited the children in January 2016. [. . .]


Appellant’s App. pp. 24. And in its conclusions of law, the court found that:


        2.       [ . . . ] By the clear and convincing evidence the court
                 determines that there is a reasonable probability [the]
                 reasons that brought about the [C]hildren’s placement
                 outside the home will not be remedied. [. . .] The alleged
                 [Father] ha[s] not visited or provided for the [C]hildren.


        3.       [. . .] In this case the [C]hildren’s Court Appointed Special
                 Advocate [(“CASA”)] has concluded that termination of
                 parental rights is in their best interests. The [C]hildren
                 have been removed from their parent’s care for a
                 significant time and are doing well in their respective
                 placements. . .[The Children] have been in their foster
                 placement since April 2015.


        4.       [DCS] has thus proven by clear and convincing evidence
                 that the allegations of the petitions are true and that the
                 parent-child relationships should be terminated.


Id. at 25–26 (internal citations omitted). The trial court ordered that:


        3.       The parent–child relationships between [the Children] . . .
                 and [Father] are hereby terminated and severed. All rights,
                 privileges[,] immunities, duties, and obligations, including
                 the right to consent to adoption, pertaining to that
                 relationship are permanently terminated.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-579 | August 28, 2018    Page 5 of 9
      Id. at 26. Father now appeals and argues that DCS did not present sufficient

      evidence to establish that terminating Father’s parental rights was in the

      Children’s best interests.


                                         Standard of Review
[8]   When reviewing a termination of parental rights, we will not reweigh the

      evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258,

      265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence

      and reasonable inferences that are most favorable to the judgment. Id.

      Moreover, in deference to the trial court’s unique position to assess the

      evidence, we will set aside the court’s judgment terminating a parent-child

      relationship only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind.

      Ct. App. 1999), trans. denied.


[9]   Here, the trial court entered specific factual findings and conclusions when it

      terminated Father’s parental rights. When a trial court’s judgment contains

      specific findings of fact and conclusions thereon, we apply a two-tiered standard

      of review. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147

      (Ind. 2005). First, we determine whether the evidence supports the findings,

      and second, we determine whether the evidence supports the judgment. Id.

      “Findings are clearly erroneous when the record contains no facts to support

      them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind.

      1996). If the evidence and inferences support the trial court’s decision, we must

      affirm. L.S., 717 N.E.2d at 208.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-579 | August 28, 2018   Page 6 of 9
[10]   Before an involuntary termination of parental rights may occur in Indiana, the

       State is required to allege and prove:


               (B) that one (1) of the following is true:


                        (i)     There is a reasonable probability that the conditions
                                that resulted in the child’s removal or the reasons
                                for placement outside the home of the parents will
                                not be remedied.


                        (ii)    There is a reasonable probability that the
                                continuation of the parent-child relationship poses a
                                threat to the well-being of the child.


                        (iii)   The child has, on two (2) separate occasions, been
                                adjudicated a [CHINS];


               (C)      that termination is in the best interests of the child; and


               (D)      that there is a satisfactory plan for the care and treatment
                        of the child.


       Ind. Code § 31-35-2-4(b)(2).


[11]   “The State’s burden of proof in termination of parental rights cases is one of

       ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260–61 (Ind.

       2009) (quoting Ind. Code § 31-37-14-2). If the trial court finds that the

       allegations in a petition described in section 4 of this chapter are true, the court

       shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-579 | August 28, 2018   Page 7 of 9
                                         Discussion and Decision
[12]   Father only presents one cogent argument.5 Specifically, Father argues that the

       trial court erred in concluding that termination was in the Children’s best

       interests. The trial court must consider the totality of the evidence when

       determining whether termination of parental rights is in the best interests of a

       child. In re J.C., 994 N.E.2d 278, 290 (Ind. Ct. App. 2013). “A parent’s

       historical inability to provide adequate housing, stability and supervision

       coupled with a current inability to provide the same will support a finding that

       termination of the parent-child relationship is in the child’s best interests.”

       Castro v. State Office of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct. App.

       2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child, and the

       testimony of the service providers may support a finding that termination is in

       the child’s best interests.” In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).


[13]   Father has been absent from the Children’s lives for over four years. After the

       Children were returned to Mother before the CHINS adjudication, Father

       discontinued all communication with the Children. Father did not appear at

       any hearings that were held. He ignored phone calls from the Children and



       5
         In his brief, Father states that the trial court erred because DCS failed to prove that the conditions that
       resulted in the Children’s removal will not be remedied and that Father has not represented any threat to the
       Children’s well-being. See Appellant’s Br. at 10, 13. However, Father fails to comply with Appellate Rule
       46(A)(8)(a), which requires arguments to be cogently and coherently articulated, and supported by citation to
       the record. Therefore, we will not address those arguments. See Young v. Butts, 685 N.E.2d 147, 151 (Ind. Ct.
       App. 1997) (stating “[o]n review, we will not search the record to find a basis for a party’s argument, nor will
       we search the authorities cited by a party in order to find legal support for its positions.”) (citation omitted).

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-579 | August 28, 2018                        Page 8 of 9
       made no effort to have any contact with the Children. Father has not provided

       financial support for the Children.


[14]   Furthermore, the Children have been in the same foster home since April 2015.

       The foster parents have provided adequate housing, stability and supervision for

       the Children, including obtaining and providing medical treatment. And the

       trial court found that the Children are “doing well in their respective

       placements.” Appellant’s App. p. 26. Moreover, the Children’s CASA also

       testified that her recommendation for the Children’s best interests “would be

       termination of parental rights, [and] adoption for the [Children].” Tr. Vol. II, p.

       184.


[15]   Based on the totality of the evidence, we conclude that there is clear and

       convincing evidence to support the trial court’s finding and ultimate

       determination that termination of Father’s parental rights is in the Children’s

       best interests.


                                                 Conclusion
[16]   For these reasons, we conclude that the trial court did not err when it

       terminated Father’s parent-child relationship with C.B. (1) and C.B. (2).

       Accordingly, we affirm.


       Bailey, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-579 | August 28, 2018   Page 9 of 9